Opinion.
Per Curiam:
It sufficiently appears by the record that the court obtained jurisdiction over the infant defendants.
The order appointing the guardian ad litem recited that it was made to appear to the court that the infants had no guardian, The proceedings were instituted by the administrator of the father and the petition states that the decedent left a widow and ten children surviving him. The reasonable inference is that this widow was the mother of the infants, or that their mother was dead.
The publication for the nonresident defendant was sufficient. The law fixed the place at which the Chancery Court of Panola •county should be held at the time named in the notice.
On the facts shown there was no error in the action of the *364chancellor in dealing with tbe land as if the east half thereof constituted the homestead, and in selling the other half for the payment of debts.
The writ of assistance was properly granted. Griswold v. Simmons, 50 Miss. 123; Jones v. Harper, 50 Miss. 500.